> > > > > > Exhibit 10.18

UQM TECHNOLOGIES, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into as of June 5, 2006, by and between UQM
TECHNOLOGIES, INC. , a corporation organized under the laws of Colorado
("Employer"), and William G. Rankin, an adult resident of Golden, Colorado
("Executive").

WHEREAS

, Executive is currently a party to an Employment Agreement with Employer dated
December 15, 2003 (the "Old Agreement"); and



WHEREAS

, Executive and Employer wish to replace the Old Agreement with this Agreement:



NOW, THEREFORE

, in consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:



1. Termination of Old Agreement. Upon execution of this Agreement, the Old
Agreement is hereby retroactively terminated, effective as of the date hereof.

2. Employment. Employer hereby agrees to continue to employ Executive as its
president and chief executive officer and Chairman of the Board of Directors for
the term of employment set forth herein, and Executive hereby accepts such
employment, all upon the terms and conditions hereinafter set forth.

3. Duties. Executive shall perform the duties assigned to him by the Board of
Directors, subject to the control, supervision and direction of the Board of
Directors.

4. Performance. During the term of Executive's employment under this Agreement
and any renewal thereof, Executive shall devote Executive's best efforts and
full working time and attention exclusively to the performance of the duties
hereunder and to promoting and furthering the business of Employer, and shall
not, during the term of employment, be engaged in any other business activity
for personal pecuniary advantage. This paragraph shall not be construed as
preventing Executive from investing Executive's assets in such form or manner as
will not require any services on the part of Executive in the operation of the
affairs of the companies in which such investments are made, subject to the
provisions of Paragraph 17 hereof. Notwithstanding the foregoing, Executive may
perform and assume other activities and obligations as the Board of Directors
shall from time to time approve.

5. Term of Employment, Expiration and Termination.

(a) Subject to the provisions of Paragraphs 15 and 16, the term of employment of
Executive pursuant to this Agreement shall commence on January 1, 2003, and
shall continue through December 31, 2010 (the "Original Term of Employment").

(b) Upon expiration of this Agreement, if Employer elects to not continue
Executive's employment, Employer shall provide Executive notice of such fact and
shall pay Executive: a lump sum equal to twenty-four (24) month's salary.

(c) Upon expiration of this Agreement, if Employer elects to continue
Executive's employment without a written employment agreement, Executive's
employment shall be at will, except that Executive's employment may be
terminated without cause by Employer after notice to Executive. Upon such
termination Employer shall pay Executive: a lump sum equal to twenty-four (24)
month's salary. For purposes of this paragraph, the requirement by Employer that
Executive relocate Executive’s place of work by a distance greater than 40
miles, shall be considered a termination without cause by Employer entitling
Executive to the benefits hereunder.

(d) On termination of Executive's employment for cause during the Original Term
of Employment pursuant to Paragraph 15(a), Executive shall receive no further
salary.

(e) On termination of Executive's employment without cause during the Original
Term of Employment pursuant to Paragraph 15(c), Employer shall pay Executive a
lump sum equal to twenty-four (24) months' salary. In the event of a material
breach of this Agreement by Employer that is not cured after notice from
Executive, Executive may elect to treat such breach as a constructive
termination under this subparagraph entitling Executive to the benefits
hereunder.

(f) On termination of Executive's employment by Executive without cause either
(i) during the Original Term of Employment pursuant to Paragraph 16(b), or (ii)
after expiration of the Original Term of Employment if Executive's employment
continues without written agreement, Employer shall pay Executive a lump sum
equal to three (3) month's salary, and Executive shall be entitled to no other
severance benefits, except as provided under Subparagraph 5(k). Notwithstanding
the foregoing, if Executive’s termination is under the provisions of
Subparagraph 5(h) regarding voluntary retirement after the age of sixty-two
years and six months or after twenty five (25) years of continuous service with
Employer, the provisions of this Subparagraph 5(f) shall not be applicable and
the provisions of Subparagraph 5(h) shall control.

(g) If Executive's employment is terminated as a result of a hostile Change in
Control (as defined below) of Employer, such termination shall be deemed a
termination without cause under the provisions of Paragraph 5(e), except that
Executive shall receive a severance amount equal to twice any amount due under
Paragraph 5(e). Any termination of Executive in contemplation of or within
twelve (12) months after such Change in Control, except a termination for cause
under Paragraph 15(a), shall be deemed a termination under this Subparagraph
(g). Further, if Executive's position is materially changed by Employer in
contemplation of or within twelve (12) months after any such Change in Control,
including but not limited to, the required relocation by Employer of Executive’s
place of work by a distance greater than 40 miles, Executive may elect to treat
such change as a constructive termination under this subparagraph entitling
Executive to the benefits hereunder. "Change of Control" means the election of
new board members constituting a majority of the directors then in office, which
new board members were not nominated by a majority of the directors in office on
the date hereof.

(h) Upon Executive's voluntary retirement after age sixty-two years and six
months (62 1/2) or upon attaining twenty five (25) years of continuous service
with Employer during or upon expiration of the Original Term of Employment, or
any extension thereof, Executive shall receive the severance benefits described
under Paragraph 5(e), i.e., as if the severance was a termination without cause
by the Employer, provided the executive shall continue as the Chairman of the
Board of Directors upon his resignation. The amount due shall be paid in three
(3) equal installments; one-third (1/3) on the date of resignation as President
and Chief Executive Officer and one/third (1/3) on the first anniversary date of
such resignation and one/third (1/3) on the second anniversary date of such
resignation.. In order to exercise his rights under this Subparagraph 5(h),
Executive shall provide Employer at least six (6) months’ prior written notice
of his intent to do so.

(i) Upon any termination of Executive, at Executive's election, Employer shall
assign to Executive or Executive's designee any life and disability insurance
policies or other fringe benefits which may so be assigned. Any continued cost
of such policies or benefits shall be Executive's responsibility.

(j) Upon the expiration or termination of Executive's employment, Executive or
Executive's legal representative upon request shall promptly deliver to Employer
all originals and all duplicates or copies of all documents, records, notebooks
and similar repositories of or containing Confidential Information as defined in
Paragraph 18 then in his possession, whether prepared by Executive or not.

(k) Upon any termination of Executive’s employment under the provisions of
Subparagraphs 5(b), (c), (e), (g) or (h), or Paragraph 10, Executive and his
dependent(s) shall be entitled to continue to participate at Employer’s expense
in Employer’s health care and hospitalization plan(s) until Executive has
reached age 65. Notwithstanding the foregoing, upon the termination of
Executive’s employment upon attaining twenty five (25) years of continuous
service with Employer as provided for in Subparagraph 5 (h), unless Executive
has also attained the age of sixty two and six months (62 1/2), Executive and
his dependents shall only be entitled to participate at Employer’s expense in
Employer’s health care and hospitalization plan(s) for a period of three (3)
months after the termination of Executive’s employment. Upon termination of
Executive’s employment under the provisions of Subparagraph 5(f) (regarding
termination of Executive’s employment by Executive without cause), Executive and
his dependent(s) shall be entitled to continue to participate at Employer’s
expense in Employer’s health care and hospitalization plan(s) for a period of
three (3) months after the termination of Executive’s employment. Such benefit
shall be in addition to, not in lieu of, any rights provided by law for
Executive to continue to participate in Employer’s health care and
hospitalization plan(s).

6. Compensation. For the services to be rendered by Executive hereunder,
Employer agrees to pay Executive during the term of employment, and Executive
agrees to accept:

(a) An annual base salary of $290,000. Executive's annual base salary shall not
be decreased during the Original Term of Employment.

(b) Executive's salary shall be paid in equal semi-monthly installments on the
fifteenth and final day of each month during the term of his employment.

(c) Executive shall receive fringe benefits in accordance with Employer's
policies and practices for employees generally (including, without limitation,
participation in any stock option plans, life and disability insurance plans,
health care and hospitalization plans, medical and dental reimbursement plans,
profit sharing plans, retirement plans and other employee benefit plans) for
which Executive is qualified. At Employer's expense Executive shall have a
medical exam every year. In addition to the foregoing, Executive shall be
provided the use of an automobile for combined business and personal use. The
automobile shall be provided on similar or equivalent terms and conditions as
exist for other executives who also may receive this benefit.

(d) During the last quarter of each fiscal year of Employment, Employer shall
review Executive's performance under this Agreement and establish goals and
objectives for Executive's performance for the next fiscal year. In such review,
Employer, in its reasonable discretion, shall consider increasing Executive's
salary and compensation based on relevant factors such as Executive's
performance, Employer's accomplishments, increase or decrease in Executive's
responsibilities, and cost of living increases. Any salary increases normally
are to be effective on January 1 of each year.

(e) Employer has adopted a bonus plan to be administered by its Compensation
Committee and in the Compensation Committee's discretion may award bonuses and
stock options to Executive on terms to be determined by the Compensation
Committee.

7. Working Facilities. Executive shall be furnished with appropriate office
space, secretarial assistance, and such other facilities and services as are
suitable to Executive's position and adequate for the performance of Executive's
duties.

8. Expenses. Employer shall reimburse Executive for all reasonable expenses that
Executive incurs in connection with the business of Employer or any of its
subsidiaries and in the performance of Executive's duties under this Agreement.
Employer shall also reimburse Executive for membership fees and expenses related
to Executive's membership in professional organizations, clubs, societies and
groups as may be approved by the Board of Directors from time to time, subject
to such rules, regulations and record-keeping requirements as may be established
from time to time by the Board.

9. Vacations. Executive shall be entitled each year to a vacation of four (4)
weeks, during which time his compensation shall be paid in full. Vacation time
accrued during each calendar year must be used by the end of each calendar year,
or will be lost, and will not accrue from one calendar year to the next.
Exceptions to the foregoing non-accrual policy may be provided under terms and
conditions approved in writing by resolution of the Board of Directors or its
compensation committee in such body's sole discretion based on prolonged
extra-ordinary work demands preventing Executive's timely taking vacation.

10. Disability. If Executive is unable to perform Executive's services by reason
of illness or incapacity for a period of more than six (6) consecutive months,
and subject to the provisions of Paragraph 11, Employer may terminate
Executive's employment. Employer shall receive a credit against Executive's
salary for any disability compensation benefit for the same calendar period
received by Executive from Worker's Compensation or any commercial insurance
carrier under Paragraph 11 while Executive is employed with the Employer. In the
event Executive’s employment is terminated under this Paragraph 10, Executive
shall receive the severance benefits described under Subparagraphs 5(e) and
5(k), i.e., as if the severance was a termination without cause by the Employer,
except that the amount due shall be paid in two (2) equal installments, one-half
(1/2) on termination and one-half (1/2) on the anniversary date of such
termination.

11. Insurance for the Benefit of Executive.

(a) Subject to the provisions of Paragraph 6(c), Executive shall be covered by
Employer's medical and disability insurance in effect from time to time, the
premiums for which shall be paid for by Employer.

(b) Employer shall at its expense continuously maintain without interruption in
the name of Executive or Executive's designee or for the benefit of Executive or
Executive's designee, life insurance coverage in an amount equal to Executive's
then current salary for three (3) years.

12. Insurance for the Benefit of Employer. Employer shall have the right from
time to time to apply for and take out in its name and at its own expense, life,
health or other insurance upon Executive in any sum or sums which may be deemed
necessary by Employer to protect its interest under this Agreement and Executive
shall do all such things as may be necessary to assist in the procuring of such
insurance by making a proper application therefore as may be required by the
insurance company and submitting to the usual and customary medical
examinations. Executive, in Executive's capacity as Executive, shall have no
right, title or interest in or to such insurance, but the same shall be solely
for the benefit of Employer and any amounts payable thereunder shall be solely
payable to such Employer.

13. Death During Employment. If Executive dies during the term of his employment
under this Agreement, Employer shall pay to the estate of Executive the
compensation which would otherwise be payable to Executive up to the end of the
third month after the month in which his death occurs. If, by that time,
Executive's estate has not received any proceeds of the insurance provided for
in Paragraph 11, Employer shall continue Executive's salary hereunder for up to
an additional three months, or until such insurance proceeds are received,
whichever is earlier ("Reimbursable Payments"), provided that Executive's estate
shall reimburse Employer for any such Reimbursable Payments made from the
proceeds of such insurance.

14. Representation and Warranty. Executive represents and warrants that he is
not now, and will not be on the date of commencement of this Agreement, a party
to any agreement, contract or understanding, whether of employment, agency or
otherwise, which would in any way restrict or prohibit Executive from
undertaking and performing Executive's duties in accordance with the terms and
provisions of this Agreement.

15. Termination by Employer.

(a) Employer may terminate Executive's employment for cause, which is defined as
follows:

i) Fraud, malfeasance, or embezzlement against Employer's assets or conviction
of any felony;

ii) Except under circumstances of disability contemplated by the provisions of
Paragraph 10, cessation of Executive's performance of Executive's duties
hereunder or deliberate and substantial failure to perform them in a capable and
conscientious manner;

iii) Violation of the provisions of Paragraph 14; or

iv) Deliberate and substantial breach of Executive's material obligations under
any other provision hereof that is not cured within 30 days after notice to
Executive of the breach.

(b) Should the Board of Directors of Employer determine cause exists, as defined
in Subparagraph (a), to terminate Executive's employment, prior to termination
for such cause, Employer shall provide Executive written notice reasonably
describing the basis for the contemplated termination and a two-week period of
time in which to respond in writing and in person prior to Employer's final
determination of cause. During the period between such notice and final
determination, the Board may suspend the performance of Executive's duties under
this Agreement and direct Executive's non-attendance at work. However,
Executive's right to compensation under this Agreement shall continue through
and to any final termination of employment for cause.

(c) Employer may terminate Executive's employment upon three (3) months notice
without cause, subject to the applicable provisions of Paragraph 5. During the
period between such notice and final determination, the Board may suspend the
performance of Executive's duties under this Agreement and direct Executive's
non-attendance at work.

16. Termination by Executive.

(a) Executive shall have the right to terminate his employment on forty-five
(45) days' written notice to Employer of any default by Employer in performing
its duties under this Agreement, subject to the provisions of Paragraph 5(e) and
provided that Executive may not terminate his employment if Employer cures the
default within fifteen (15) days after receiving such notice.

(b) Except as provided in Subparagraph 5(h) (requiring six (6) months’ notice in
the case of voluntary retirement), Executive may terminate Executive's
employment upon three (3) months notice without cause, subject to the applicable
provisions of Subparagraph 5(f).

17. Restrictive Covenant.

(a) Executive agrees and covenants that, without the Board's prior written
consent and except on behalf of Employer, he will not in any manner, directly or
indirectly, own, manage, operate, control, be employed by, participate in,
assist or be associated in any manner with any person, firm or corporation
anywhere in the world whose business competes with Employer or any subsidiary of
Employer. This covenant shall remain in effect until a date one (1) year after
the date Executive's employment is terminated or, if his employment is
terminated pursuant to Paragraph 16(a), until the termination date.
Notwithstanding any other provision of this Agreement, Executive may own up to
three percent (3 %) of the outstanding stock of a competing publicly traded
corporation so long as he takes no other action furthering the business of such
corporation.

(b) Until a date one (1) year after the termination date, Executive shall not
(i) solicit any other employee of Employer to leave the employ of Employer, or
in any way interfere with the relationship between Employer and any other
employee of Employer, or (ii) induce any customer, supplier, licensee, or other
business relation of Employer to cease doing business with Employer, or in any
way interfere with the relationship between any customer or business relation
and Employer.

18. Confidentiality.

(a) Definitions. For purposes of this Agreement, the following definitions shall
apply:

i) "Inventions" shall mean all inventions, improvements, modifications, and
enhancements, whether or not patentable, made by Executive within the scope of
Executive's duties during Executive's employment by Employer.

ii) "Confidential Information" shall mean Employers proprietary know-how and
information disclosed by Employer to Executive or acquired by Executive from
Employer during Executive's employment with Employer about Employer's plans,
products, processes and services, which Employer protects against disclosure to
third parties. Confidential Information shall not include the Executive's
general knowledge and experience possessed prior to or obtained during his
employment with Employer.

(b) Restrictions on Disclosure.

i) During the period of employment with Employer and thereafter, Executive shall
not disclose Confidential Information to any third parties other than Employer,
its employees, agents, consultants, contractors and designees without the prior
written permission of Employer, or use Confidential Information for any purpose
other than the conduct of Employer's business.

ii) The restrictions on disclosure and use set forth herein shall not apply to
any Confidential Information which:

> > A. At the time of disclosure to Executive by Employer is generally available
> > to the public or thereafter becomes generally known to the public, through
> > no fault of Executive;
> > 
> > B. Was known by Executive prior to his employment with Employer;
> > 
> > C. Executive at any time receives from a third party not under any
> > obligation of secrecy or confidentiality to Employer;
> > 
> > D. Employer discloses to a third party not under any obligation of secrecy
> > or confidentiality to it; and
> > 
> > E. Executive is requested or required to disclose pursuant to a subpoena or
> > order of a court or other governmental agency, in which case Executive shall
> > notify Employer as far in advance of disclosure as is practicable.

(c) Obligations Regarding Inventions. Without any royalty or any other
additional consideration to Executive: (i) Executive shall promptly inform
Employer of any Inventions by a written report, setting forth the conception and
reduction to practice of all inventions; (ii) Executive hereby agrees to assign
and assigns to Employer all of his right, title and interest: (1) to any
Inventions made during the term of his employment by Employer (including without
limitation the right to license or sell such Invention to others), (2) to
applications for United States and foreign letters patent, and (3) to United
States and foreign letters patent granted upon such Inventions; and (iii)
Executive agrees upon request and at the sole cost and expense of Employer to,
at all times, do such acts (such as giving testimony in support of his
inventorship) and execute and deliver promptly to Employer such papers,
instruments, and documents as from time to time may be necessary or useful to
apply for, secure, maintaining, reissue, extend or defend Employer's interest in
any Inventions or any or all United States and foreign letters patent, so as to
secure Employer the full benefits of any Inventions or discoveries or otherwise
to carry into full force and effect the intent of the assignment set out in
subparagraph 18(c)(ii).

(d) Remedies. Executive acknowledges and agrees that Executive's disclosure of
any Confidential Information would result in irreparable injury to Employer.
Executive acknowledges and agrees that the Confidential Information is
non-public information which Employee has expanded substantial time, money and
effort to develop and is property considered "Trade Secrets" of Employer within
the meaning of Colorado law. Therefore, upon the breach or threatened breach of
the covenants in this paragraph by Executive, Employer shall be entitled to
obtain from any court of competent jurisdiction a preliminary and permanent
injunction prohibiting such disclosure and any other equitable relief that the
court deems appropriate. In addition, Employer shall be entitled to seek
damages.

(e) Any Confidential Information that is directly or indirectly originated,
developed or perfected to any degree by Executive during the term of his
employment by Employer shall be and remain the sole property of Employer.

19. Resolution of Disputes. In addition to any other remedies available to
Employer, Employer shall be entitled to specific performance of the covenants
contained in Paragraphs 17 and 18. If either party is successful in enforcing
its rights under this Paragraph 19, the unsuccessful party shall reimburse the
successful party for all of the costs of such enforcement, including but not
limited to costs, litigation expenses and reasonable attorneys' fees. Except for
an action to interpret or enforce Paragraphs 17 or 18, any controversy or claim
arising out of or relating to the interpretation, alleged breach or enforcement
of this Agreement shall be settled by arbitration before a single arbitrator in
Denver, Colorado, in accordance with the commercial rules then in effect of the
American Arbitration Association, Colorado Revised Statutes pertaining to the
arbitration of civil disputes. The arbitrator, who shall be a person experienced
in negotiating and making employment agreements and resolving employment
disputes and in any other pertinent areas of law, shall make reasonably detailed
findings to support any decision and award. The award of the arbitrator shall be
final and binding and may be entered as a judgment in any court of competent
jurisdiction. As part of the award in any arbitration or judicial proceedings,
the prevailing party may be awarded its reasonable attorneys' fees, witness
fees, expert witness fees and related costs and expenses in the discretion of
the arbitrator.

20. Notices. All notices under this Agreement shall be delivered by hand or by
registered or certified mail. Notices intended for Executive shall be addressed
to Executive at 21820 Cabrini Blvd., Golden, Colorado 80401. Notices intended
for Employer shall be addressed to it at 7501 Miller Drive, Frederick, Colorado
80530. All notices shall be effective upon actual delivery if by hand, or, if by
mail, five (5) days after being deposited in the United States mail, postage
prepaid and addressed as required by this section. Either party may by notice
accomplished in accordance with this Paragraph 20 change the address to which
future notices may be sent.

21. Miscellaneous Provisions.

(a) This Agreement contains the entire agreement between the parties and
supersedes all prior agreements and it shall not be amended or otherwise
modified in any manner except by an instrument in writing executed by both
parties.

(b) Neither this Agreement nor any rights or duties under this Agreement may be
assigned or delegated by either party unless the other party consents in
writing.

(c) Except as otherwise provided herein, this Agreement shall be binding upon
the inure to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.

(d) This Agreement has been entered into in Colorado and shall be governed by
the laws of that state.

(e) In fulfilling their respective obligations under this Agreement and
conducting themselves pursuant to it, each party shall act reasonably and in
good faith.

If any provisions of this Agreement shall be held to be invalid or unenforceable
for any reason, the invalid or unenforceable provision shall be deemed severed
from this Agreement and the balance of this Agreement shall remain in full force
and effect and be enforceable in accordance with its terms.

IN WITNESS WHEREOF

, the parties have executed this Agreement the day and year first above written.



EXECUTIVE: /s/ William G. Rankin William G. Rankin Employer: UQM TECHNOLOGIES,
INC. By: /s/ Donald A. French    its Treasurer Donald A French